Citation Nr: 0626655	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-29 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for migraine headaches.  

2.  Entitlement to an initial disability rating greater than 
10 percent for carpal tunnel syndrome, right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1992 to 
June 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran reports having migraine headaches four to six 
times per month.  Most of the headaches are treated with use 
of Demerol, Vicodin, Nortriptyline and sleep; the headaches 
are accompanied by an aura and often by tongue numbness, 
photophobia, phonophobia, nausea, and vomiting.

2.  The veteran is able to make a tight fist; strength and 
motor examination is normal; coordination is intact; there is 
no other evidence of significant neurological impairment or 
impaired function.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 
4.124a, Diagnostic Code 8100 (2005).

2.  The criteria for an increased disability rating for 
carpal tunnel syndrome, right hand, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.124a, Diagnostic Code 8515 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  If there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); see AB v. Brown, 6 Vet. App. 35, 38 
(1993) (on a claim for an original or an increased rating, it 
is presumed that the veteran seeks the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy when less than the maximum 
available benefit is awarded).  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Migraine Headaches

The veteran's migraine headaches are currently evaluated as 
30 percent disabling under Code 8100, migraine.  38 C.F.R. § 
4.124a.  A 30 percent disability rating is assigned for 
migraine with characteristic prostrating attacks occurring on 
an average once a month over the last several months.  The 
next highest maximum evaluation of 50 percent is awarded when 
migraine is characterized by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

In this case, the veteran describes very frequent, prolonged, 
and prostrating migraine headaches.  During a December 2005 
VA examination, he related that the headaches are located in 
the front temporal area behind his eyes and are accompanied 
by an aura with a bright spot that lasts about 40-45 minutes.  
He further related that he occasionally experiences tongue 
numbness with the aura, which is followed by a headache that 
lasts for hours, with varying severity, often with 
photophobia, phonophobia, nausea, and vomiting.  He reported 
having these headaches, which he described as debilitating, 
approximately four to six times per month.  

As of the December 2005 VA examination, the veteran was 
taking Demerol, Vicodin, and Nortriptyline and had previously 
taken Elavil, Imitrex, and Maxalt without success.  The VA 
examiner opined that, based the history as related by the 
veteran, there are clinical grounds to suspect migraine with 
aura.  However, the examiner felt she needed additional 
information in order to make a final decision as to whether 
the veteran was really afflicted by migraine with aura.  As 
such, a November 2005 neurological examination was scheduled.  

The veteran, after being provided appropriate notice, failed 
to report to the scheduled November 2005 examination.  In 
addition, a review of the veteran's outpatient treatment 
records suggests that he has not received any treatment for 
his migraine for several years.  

The post-service medical evidence does not indicate very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability and provides 
evidence against this claim.  The lack of medical treatment 
or history of recent treatment is found to provide evidence 
against a finding of severe economic inadaptability at this 
time.



Carpal Tunnel Syndrome

The veteran's right carpal tunnel syndrome is evaluated as 10 
percent disabling under Code 8515, paralysis of the median 
nerve.  38 C.F.R. § 4.124a.  When there is complete paralysis 
of the median nerve, with the hand inclined to the ulnar 
side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; and pain with trophic disturbances, a maximum 
schedular evaluation of 70 percent is in order.  

A 10 percent rating is assigned for the major hand for mild 
incomplete paralysis while a 30 percent rating is assigned 
for moderate incomplete paralysis.       

The veteran claims that he has severe problems with his 
carpal tunnel syndrome which are far worse than the mild 
condition contemplated by the 10 percent disability rating 
under Code 8515.  The veteran reports pain and numbness in 
his dominant right hand requiring a splint and alleges that 
symptoms are aggravated by repetitive use with functional 
loss and painful motion.  During a September 2000 VA 
examination, the examiner found that the veteran's fist in 
both hands appeared to be within normal strength limits.  The 
veteran was able to oppose all his fingers, although pressing 
on the back of both his hands together making a flexion of 
the wrists for 60 seconds caused numbness in the left hand.  
Tapping on the left wrist caused tenderness and pain and 
there was no muscle atrophy in either hand.  This medical 
report is found to provide evidence against this claim. 

During the December 2004 VA examination, the examiner noted 
that the veteran had bilateral carpal tunnel syndrome but 
found normal motor examination and intact coordination, 
providing more evidence against this claim.  The veteran was 
scheduled for a November 2005 VA examination to further 
examine his peripheral nerves, but he failed to report.  In 
addition, a review of the veteran's outpatient treatment 
records suggests that he did not receive any treatment for 
his carpal tunnel syndrome for several years.  Post-service 
medical treatment record are found to provide additional 
evidence against this claim.

In light of the veteran's failure to report to his scheduled 
November 2005 VA examination, the Board finds that the 
evidence of record does not reflect overall disability that 
more closely approximates moderate incomplete paralysis of 
the median nerve to warrant a 30 percent disability rating.  
38 C.F.R. § 4.7.  The September 2000 VA examination revealed 
only mild abnormality of the right wrist.  The veteran was 
able to make a tight fist and strength was normal.  Motor 
examination was normal and coordination was intact.  Absent 
objective evidence of disability supporting the veteran's 
complaints, the Board finds that the preponderance of the 
evidence is against an initial 30 percent disability rating 
for right carpal tunnel syndrome.  38 C.F.R. § 4.3.  

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, the evidence does not reflect, and the veteran does 
not allege, exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment. Id.  Although there is evidence showing that 
migraine headaches impact his daily life activities, there is 
no evidence of such significant impact as to be comparable to 
severe interference with employability.  Thus, there is no 
suggestion that the veteran is not adequately compensated by 
the regular rating schedule.  VAOPGCPREC 6-96.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated July 2003, as well as 
information provided in the August 2003 statement of the case 
and December 2005 supplemental statement of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence it was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the August 2003 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  

Although the veteran was not informed by the RO to provide 
all relevant evidence in his possession prior to the August 
2003 rating decision on appeal in accordance with Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the Board 
emphasizes that the veteran was given such notice by letter 
dated March 2006.  In addition, the veteran has not made any 
showing or allegation of any defect in the provision of 
notice that resulted in some prejudice toward him.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, by way of the March 2006 letter, the 
veteran was explicitly provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating and establish an effective date for 
his service-connected disabilities. 

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and personnel records, VA 
outpatient treatment records, and multiple VA examinations.  

A VA examination was obtained.  While additional examinations 
were scheduled in order to further assist the veteran to 
support his claims, he failed to attend the examinations for 
good cause.  In any event, the Board finds that it can 
evaluate the claims based on the VA examinations obtained.  

In addition, the veteran provided lay evidence in the form of 
personal statements.  There have been no allegations of 
outstanding evidence.  In this case, the RO has made all 
reasonable efforts to assist the veteran in the development 
of his claim.  Therefore, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A.  § 5103A.      

ORDER

An initial disability rating greater than 30 percent for 
migraine headaches is denied.

An initial disability rating greater than 10 percent for 
carpal tunnel syndrome is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


